                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

MARIA HERNANDEZ,

                          Plaintiff,                                   8:19-CV-543

        vs.
                                                                             ORDER
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

                          Defendant.


       This matter comes before the Court on the parties’ joint request for judgment as to the first

cause of action. Upon notification by the parties that they had reached a settlement as to the first

cause of action in the Complaint, Filing 1-1, the Court held a hearing on the matter. See Filing 81.

Pursuant to the parties’ agreement,

       IT IS ORDERED:

       1. Judgment is entered against Defendant on the first cause of action for breach of contract

              for the policy limit of $100,000;

       2. Plaintiff’s second cause of action for bad faith remains pending, and the Court refers

              said claim to the Magistrate Judge for case progression; and

       3. The jury trial scheduled for July 13, 2021, is hereby cancelled.


       Dated this 9th day of July, 2021.

                                                       BY THE COURT:


                                                       ___________________________
                                                       Brian C. Buescher
                                                       United States District Judge



                                                  1
